Citation Nr: 0410701
Decision Date: 04/26/04	Archive Date: 07/21/04

DOCKET NO. 01-05 314                        DATE APR 26 2004


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to August 1981 and from May 1984 to October 1987 with additional service in the National Guard from August 1974 to December 1976.

This matter comes before the Board on appeal from a May 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

(The issues of entitlement to service connection for migraine headaches, gastrointestinal disorder, hiatal hernia, visual acuity disability, scarring of the liver, bladder, and gallbladder, shortened cervix, angioedema and urticaria, hepatitis B, fibromyalgia, dysmenorrhea and amenorrhea, galactorrhea and gynecological disorder other than. dysmenorrhea, amenorrhea, or already service-connected gynecological disorders, increased rating for lichen simplex, and entitlement to a determination of permanency of a total rating for the purpose of establishing entitlement to Dependents' Educational Assistance under Chapter 35 of the United States Code will be the subject of a separate Board decision.)

REMAND

The veteran's case was before the Board in May 2002. At that time the Board found that new and material evidence had been received and reopened the veteran's

- 2 



claim of service connection for hypertension. At the same time the Board denied the benefits sought in regard to 14 other issues.

The veteran appealed the denial of the other issues to the United States Court of Appeals for Veterans Claims (Court). The Court granted a joint motion to vacate and remand the Board decision, other than the hypertension issue. As noted in the Introduction section of this decision, the 14 issues will be the subject of a separate Board decision.

The joint motion, noted above, suggested that the veteran had not been provided the required notice and assistance as required by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) and VA's implementing regulations. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The proper notice and assistance must be provided upon remand of this issue as it was subject to the same development procedures as the issues that were the subject of the joint motion.

Upon finding that new and material evidence was submitted, the veteran's claim for hypertension was submitted for additional development by the Board in May 2002 in keeping with regulations and procedures in effect at that time. The veteran was scheduled for a VA examination in September 2002. There is a notation in the claims file that the veteran failed to report for her examination.

The Board notes that the veteran submitted evidence of a change in address after the May 2002 Board decision. It appears that the change was effective in 2003, after the VA examination was scheduled; however, it is not clear from the claims file exactly when the change occurred. In order to afford the veteran every opportunity

- 3 



to appear for a examination, the Board finds that another V A examination to address the question of a nexus to her military service is required.

Accordingly, the veteran's case is REMANDED to the RO for the following action:

1. The RO must review the claims file and ensure that all notification and development actions required by 38 D.S.C.A. §§ 5102,5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 (2003). The veteran should be specifically told of the information or evidence she should submit, if any, and of the information or evidence that V A will yet obtain with respect to her claim for service connection for hypertension. 38 D.S.C.A. § 5103(a) (West 2002).

2. The RO should contact the veteran to obtain the names and addresses of all medical care providers who have treated her for hypertension. After securing the necessary release(s), the RO should obtain those records that have not been previously secured. If records cannot be obtained by the RO, the veteran should be given an opportunity to provide them.

3. The veteran should be afforded the appropriate VA examination to evaluate her claim of service connection for hypertension. The claims file and a copy of this remand must

- 4



be made available and reviewed by the examiner prior to the examination. The examiner is requested to obtain a detailed history from the veteran and to identify whether the veteran has a current diagnosis of hypertension. If so, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the veteran's current hypertension is related to her military service. The examiner should provide a complete rationale for all conclusions reached.

(The veteran should be advised that failure to appear for any examination as requested, and
without good cause, could adversely affect her claim, to include denial. See 38 C.F.R. § 3.655 (2003)).

4. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal. If the benefit sought is not granted, the veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until she is notified by the RO. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 5 



This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1l00(b) (2003).

- 6 




017929845     040528    1251544    04-13885

DOCKET NO. 03-13 565                        DATE MAY 28 2004

THE ISSUE

Whether a September 9, 1970 decision of the Board of Veterans' Appeals (Board) that assigned a single 40 percent evaluation for moderately severe residuals of missile wounds of the right thigh, hip, and buttock (in lieu of two separate 20 percent ratings that had previously been assigned), should be reversed or revised on the grounds of clear and unmistakable error (CUE).

REPRESENTATION

Moving party represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The moving party, the veteran, served on active duty from October 1950 to October 1953.

This matter is currently before the Board on motion by the moving party for revision or reversal of a September 1970 Board decision that assigned a single 40 percent evaluation for residuals of missile wounds of the right thigh, hip, and buttock (in lieu of two separate 20 percent ratings that had already been in effect), on the grounds of CUE.

In Apri12003, the moving party's representative submitted a motion for revision of the Board's September 1970 decision on the basis of clear and unmistakable error. In a June 2003 letter to the moving party and his representative, the Board acknowledged the CUE motion, and advised the moving party and representative to review the rules relating to such matters, at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411. The representative was further advised of the opportunity to file a relevant response, and to request to review the claims file prior to filing a further response. The representative filed a response in August 2003.

FINDINGS OF FACT

1. In September 1970, the Board issued a decision in which it assigned a single 40 percent evaluation for residuals of missile wounds of the right thigh, hip, and buttock, in lieu of two separate 20 percent ratings that had previously been assigned.

2. The moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in September 1970; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different.

- 2



CONCLUSION OF LAW

Clear and unmistakable error in the Board's September 1970 decision that assigned a single 40 percent evaluation for residuals of missile wounds of the right thigh, hip, and buttock (in lieu of two separate 20 percent ratings that had previously been assigned) has not been established. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the Veterans Claims Assistance Act of2000 (VCAA), was signed into law. See 38 U.S.C.A. §§ 5100, 5102,5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The VCAA and its implementing regulations include enhanced duties to notify and assist claimants for VA benefits.

Given the parameters of the law surrounding CUE claims, the Board notes that the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed, either in Board decisions (see Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)). As noted in Livesay, clear and unmistakable error claims are not conventional appeals, but, rather, are requests for revision of previous decisions. A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process. A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. Livesay, 15 Vet. App. at 178-179. Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record. Id.

Significantly, to date, the moving party has been notified of the laws and regulations governing CUE claims, and all relevant evidence has been associated

-3



with the record. In view of the foregoing, and in light of the nature and scope of review of CUE claims, addressed in more detail below, the Board will render its decision on the CUE motion before it, on the merits.

I. Background

The pertinent evidence of record at the time of the September 1970 Board decision includes the veteran's service medical records. These records show that the veteran sustained missile wounds of his right thigh from accidental discharge of his own .38 caliber pistol in April 1952. The missile entered the medial aspect of the thigh and exited in the posterior aspect of the thigh. The wounds were debrided, irrigated, and fine mesh gauze was inserted. X-rays revealed no evidence of fracture or retained foreign body. There were no symptoms of arterial or peripheral nerve injury. The wounds were secondarily closed in May 1952, at which time the veteran could completely extend his knee and flex his thigh at the hip. He returned to duty in June 1952.

Service medical records also show that, in September 1952, the veteran was hit by enemy machine gun fire in Korea, sustaining through-and-through bullet wounds of the right hip and right buttock. The wounds were debrided, and a counter incision for drainage was made midway between the wounds of entrance and exit. Physical examination revealed 3 wounds of the right hip, approximately lOx 4 centimeters in size, and extending into the gluteus maximus muscle. There was no apparent artery or nerve involvement. Records show that the veteran was evacuated for prolonged convalescence. After a period of three weeks, the wounds failed to epithelize; an operation and secondary closure were performed. The veteran returned to duty in December 1952.

During a VA examination in January 1954, the veteran complained of continual pain surrounding the wound area. The examiner noted no limitation of motion of the right leg, and noted scar residuals.

In a March 1954 rating decision, the RO granted service connection for residual wounds of the right thigh, muscle groups XIII and XV, and assigned a 20 percent

- 4



rating under Diagnostic Code 5315; and granted service connection for residual wounds of the right buttock and hip, muscle group XVII, and assigned a 20 percent rating under Diagnostic Code 5317. Each rating became effective on the day following the date of discharge in October 1953.

On February 5, 1969, the veteran submitted a claim for increased compensation for his service-connected residuals of missile wounds of the right thigh, hip, and buttock.

During a VA examination in May 1969, the veteran complained of pain, stiffness, and soreness in his thigh. The examiner noted the scars of the right thigh, without significant loss of subcutaneous tissue, and the scars of the right buttock and hip, with some loss of subcutaneous tissue.

In the September 1970 decision, the Board concluded that the veteran's residuals of missile wounds of the right thigh, hip, and buttock were more appropriately evaluated, in accordance with 38 U.S.C.A. § 355 (38 C.F.R. § 4.55 (1969, 1970)), by elevating the evaluation for right hip and buttock muscle damage to moderately severe, and assigning a 40 percent rating, in lieu of the evaluations currently in effect.

II. Analysis

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Rules of Practice of the Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2003). Rule 1403 of the Rules of Practice, found at 38 C.P.R. § 20.1403, relates to what constitutes CUE and what does not, and provides as follows:

Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

- 5 



Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. In general, review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 38 C.F.R. §20.1403(c).

Rule 1403 offers the following examples of situations that are not clear and unmistakable error. (1) Changed diagnosis-A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) Duty to assist--The Secretary's failure to fulfill the duty to assist. (3) Evaluation of evidence-A disagreement as to how the facts were weighed or evaluated. 38 C.F .R.
§ 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative. The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board decision to which the motion relates. If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. 38 C.F.R. § 20.1404(a).

- 6 



The moving party in this case has, through his representative, set forth clear and specific allegations of CUE in the September 1970 Board decision and has pleaded errors in law with sufficient specificity to enable the Board to decide the CUE claim on the merits. Specifically, the moving party is arguing that the Board in 1970 failed to apply correctly the regulatory provision of 38 C.F.R. § 4.55(a) which states that muscle injuries in the same anatomical region-i.e., pelvic girdle and thigh will not be combined, but instead the rating for the major group will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.

Here, the moving party's representative contends that a clear and unmistakable error was committed by the Board in combining his previous evaluations for separate missile wounds to the right thigh, hip, and buttock into one combined evaluation of 40 percent. The Board notes that the veteran's missile wounds occurred on two separate occasions. That notwithstanding, the Board's September 9, 1970 decision follows the provisions of 38 C.F.R. § 4.55, which authorizes assignment of a single rating for disabilities due to residuals of muscle injuries in the same anatomical segment, and for disabilities due to residuals of muscle injuries affecting the movements of a single joint. See 38 C.F.R. § 4.55 (1969 & 1970). In this case, the veteran's disabilities from each missile wound are within the same anatomical region of his pelvic girdle and thigh, and each muscle injury, either alone or in combination, affects the movement of his right hip and leg. Hence, the decision under consideration clearly reflects that the Board correctly applied the applicable statutory and regulatory provisions existing at the time, involving muscle injuries in the same anatomical region.

The moving party's representative also contends that the evidence reflects moderately severe wounds, which, under 38 C.F.R. § 4.55, should have been elevated to severe and assigned a 50 percent rating. Prior to the Board's 1970 decision, each of the veteran's disabilities due to residuals of muscle injuries was rated as 20 percent disabling. Pursuant to the regulatory provisions existing at the time, a 20 percent evaluation under Diagnostic Code 5315 suggests a moderately severe muscle injury of the mesial thigh group; a 20 percent evaluation under

- 7 



Diagnostic Code 5317 suggests a moderate muscle injury of the pelvic girdle group. 38 C.F.R. § 4.73 (1969 & 1970).

Although the moving party's representative is correct in pointing out that the disability due to residuals of muscle injuries to the veteran's thigh was already evaluated as moderately severe under Diagnostic Code 5315, an elevated rating under that diagnostic code for disability due to residuals of severe muscle injuries would be 30 percent, not 50 percent. Here, the Board followed the spirit of
38 C.F.R. § 4.55, which was cited, when elevating the rating under Diagnostic Code 5317 for muscle injuries of the pelvic girdle group from moderate to moderately severe, and affording the veteran a higher 40 percent rating under Diagnostic Code 5317. In this regard, the Board determined that disability due to residuals of muscle injuries to the veteran's pelvic girdle, rather than his thigh, was the major group affected, and elevated that evaluation from moderate to moderately severe, in an effort to best reflect the aggregate impairment of function of the veteran's extremity. In making that determination, the Board reviewed the medical evidence and cited to the laws and regulations in effect in 1970. The Board was justified in concluding that the aggregate impairment of function of the veteran's extremity was moderately severe, and in elevating the rating to 40 percent under Diagnostic Code 5317.

It appears that the central basis for the motion is this case is a disagreement with how the Board weighed and evaluated the evidence; as indicated above, such can never constitute clear and unmistakable error. See 38 C.F.R. § 20.1403(d). In this regard, the Board considered the same evidence that the moving party's representative points to, but came to a different result based on the evidence, in its entirety, in 1970. Such does not constitute CUE.

In sum, the moving party has not established, without debate, that the correct facts, as they were then known, were not before the Board in September 1970; that the Board ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different. As such, the moving party has not met

- 8 


the criteria for reversing or revising the Board's September 9, 1970 decision on the basis of CUE.

ORDER

The motion to reverse or revise a September 9, 1970 Board decision that assigned a single 40 percent evaluation for residuals of missile wounds of the right thigh, hip, and buttock (in lieu of two separate 20 percent ratings that had previously been assigned), on the grounds of CUE, is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

- 9
- 
- 
- 
- 


_'
